         Case 1:20-cv-03515-PAE Document 45 Filed 10/27/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



  IN RE JPMORGAN TREASURY FUTURES
  SPOOFING LITIGATION
                                                                  No. 1:20-cv-03515 (PAE)

                                                                  NOTICE AND ORDER
                                                                  OF WITHDRAWAL
                                                                  OF COUNSEL




       PLEASE TAKE NOTICE that, pursuant to Local Rule 1.4 and subject to the approval of

the Court, Plaintiffs Breakwater Trading LLC and Endeavor Trading, LLC (collectively, the

“Breakwater Plaintiffs”) hereby withdraw the appearance of Linda P. Nussbaum as counsel in

the above-captioned action. By Order dated October 26, 2020, the Court dismissed the

Breakwater Plaintiffs’ claims without prejudice. Dkt. No. 42. Several other counsel continue to

represent other plaintiffs and the proposed class. The Court has recently extended all deadlines in

the case by 28 days, and no further action is scheduled before an initial conference on November

30, 2020. Dkt. No. 43. Ms. Nussbaum is not asserting a retaining or charging lien.



 Dated: October 27, 2020                                 /s/ Linda P. Nussbaum                .
                                               Linda P. Nussbaum (NY 1594753)
                                               NUSSBAUM LAW GROUP, P.C.
                                               1211 Avenue of the Americas, 40th Floor
                                               New York, NY 10036-8718
                                               (917) 438-9102
                                               lnussbaum@nussbaumpc.com

                                               Counsel for Plaintiffs Breakwater Trading, LLC
                                               and Endeavor Trading, LLC
       Case 1:20-cv-03515-PAE Document 45 Filed 10/27/20 Page 2 of 2




     SO ORDERED.


                                              
                                           ___________________________________
                                           PAUL A. ENGELMAYER
                                           United States District Judge
         October 27, 2020
Dated: _______________________, 2020
       New York, New York




                                       2
